      Case 2:18-cv-02651-DDC-KGG Document 45 Filed 05/08/20 Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


MATT W. BRANTLEY,

                Plaintiff,

v.
                                                                Case No. 18-2651-DDC-KGG
JEFF RICHARDS, et al.,

            Defendants.
_____________________________________________

                                 MEMORANDUM AND ORDER

        Plaintiff Matt W. Brantley brings this lawsuit asserting violations of his constitutional

rights under 42 U.S.C. § 1983 and state law negligence claims. Plaintiff’s lawsuit names thirteen

defendants. Two are relevant here: (1) Franklin County, Kansas and (2) Franklin County Sheriff

Jeff Richards, in his official capacity.1 These two defendants have filed a Motion to Dismiss

plaintiff’s claims against them under Fed. R. Civ. P. 12(b)(1) for lack of subject matter

jurisdiction and under Fed. R. Civ. P. 12(b)(6) for failing to state a claim for relief. Doc. 32; see

also Doc. 33 (Memorandum in Support). Plaintiff has filed a Response, conceding many of

defendants’ arguments for dismissal. Doc. 39. And, defendants have filed a Reply. Doc. 41.

For reasons explained below, the court grants defendants’ Motion to Dismiss (Doc. 32).

        I.      Factual Background

        The following facts come from plaintiff’s Complaint (Doc. 1). The court accepts these

facts as true and views them in the light most favorable to plaintiff. S.E.C. v. Shields, 744 F.3d



1
       Plaintiff also asserts claims against Sheriff Richards in his individual capacity. Defendant
Richards has filed an Answer to the Complaint on the claims against him in his individual capacity. See
Doc. 31. The current motion asks only to dismiss the official capacity claims against him. See Docs. 32,
33.
      Case 2:18-cv-02651-DDC-KGG Document 45 Filed 05/08/20 Page 2 of 15




633, 640 (10th Cir. 2014) (“We accept as true all well-pleaded factual allegations in the

complaint and view them in the light most favorable to the [plaintiff].” (citation and internal

quotation marks omitted)).

        On the night of December 2, 2016, plaintiff was located near Main Street in Ottawa,

Kansas. A caller dialed 911 and reported that plaintiff was convulsing and looked like he needed

an ambulance. Four Ottawa Police officers and two Franklin County Emergency Medical

Technicians (“EMTs”) were dispatched to the scene.2 Officer Berg of the Ottawa Police

Department arrived last. When Officer Berg arrived, plaintiff was “on the ground rolling

around.” Doc. 1 at 8 (Compl. ¶ 35). Officer Berg noticed that he “was lying on his side and

appeared to be unconscious.” Id. (Compl. ¶ 36). Officer Berg tried to wake plaintiff up using a

sternum rub. When he awakened, plaintiff “was disoriented, could not answer questions[,] and

made bizarre statements indicative of cognitive disfunction.” Id. (Compl. ¶ 40). Officer Berg

then arrested plaintiff for disorderly conduct and transported him to the Franklin County Adult

Detention Center. Plaintiff never was examined by any EMTs, police officers, or other

emergency personnel at the scene.

        That same night, the Franklin County Adult Detention Center took custody of plaintiff.

The Detention Center knew that plaintiff had been convulsing. Employees at the Detention

Center put plaintiff in a ‘“detox’ cell” where he remained for five days. Id. (Compl. ¶ 45). From

December 2 to December 7, plaintiff “exhibited clear signs and symptoms of physical and

mental distress” during his detention. Id. at 9 (Compl. ¶ 47). But, he did not receive any medical

attention until December 7.




2
         The Complaint also alleges the Ottawa Fire Department was dispatched to the scene. It does not
identify if or when the Fire Department arrived.


                                                   2
     Case 2:18-cv-02651-DDC-KGG Document 45 Filed 05/08/20 Page 3 of 15




       On December 7, a Detention Center employee was checking on plaintiff when he “fell

back and began shaking.” Id. (Compl. ¶ 51). He also “was bleeding from the nose and spitting

up blood.” Id. Franklin County Emergency Medical Services (“EMS”) was called to the

Franklin County Adult Detention Center, and plaintiff was transported to the hospital “for

seizure-like activity.” Id. (Compl. ¶ 52). Plaintiff was experiencing an intracranial bleed.

       On November 30, 2018, plaintiff filed suit against Franklin County, Sheriff Richards,

three Detention Center employees, two EMTs, the City of Ottawa, and five Ottawa Police

Officers asserting 42 U.S.C. § 1983 and state law negligence claims. Relevant here, plaintiff

asserts three claims against both Franklin County, Kansas and Sheriff Richards: (1) a 42 U.S.C.

§ 1983 claim asserting deliberate indifference to plaintiff’s medical needs and thus violating

plaintiff’s Fourteenth Amendment rights (Count II); (2) a negligence claim for breach of

defendants’ duty of reasonable care to provide plaintiff medical attention (Count IV); and (3) a

negligence claim for breach of defendants’ duty to train their officers and/or employees who

supervise persons in their custody adequately (Count VI). Plaintiff also asserts a negligence

claim against Franklin County for breach of the Franklin County EMS’s duty of reasonable care

to provide plaintiff medical attention (Count VII). Franklin County and Sheriff Richards, in his

official capacity, move to dismiss all claims asserted against them.

       II.     Legal Standard

       As explained in more detail below, defendants’ arguments for dismissal invoke Fed. R.

Civ. P. 12(b)(1) (lack of subject matter jurisdiction) and Fed. R. Civ. P. 12(b)(6) (failing to state

a claim upon which relief can be granted).




                                                  3
      Case 2:18-cv-02651-DDC-KGG Document 45 Filed 05/08/20 Page 4 of 15




                A.      Rule 12(b)(1)

        Under Rule 12(b)(1), a defendant may move to dismiss for lack of subject matter

jurisdiction. Fed. R. Civ. P. 12(b)(1). “Federal courts are courts of limited jurisdiction and, as

such, must have a statutory basis to exercise jurisdiction.” Montoya v. Chao, 296 F.3d 952, 955

(10th Cir. 2002) (citation omitted). Federal district courts have original jurisdiction over all civil

actions arising under the constitution, laws, or treaties of the United States or where there is

diversity of citizenship. 28 U.S.C. §§ 1331–32. “A court lacking jurisdiction cannot render

judgment but must dismiss the cause at any stage of the proceedings in which it becomes

apparent that jurisdiction is lacking.” Basso v. Utah Power & Light Co., 495 F.2d 906, 909 (10th

Cir. 1974) (citation omitted). Since federal courts are courts of limited jurisdiction, the party

invoking federal jurisdiction bears the burden to prove it exists. Kokkonen v. Guardian Life Ins.

Co. of Am., 511 U.S. 375, 377 (1994); see also Kinney v. Blue Dot Servs., 505 F. App’x 812, 814

(10th Cir. 2012) (explaining that the “court may not assume that a plaintiff can establish subject

matter jurisdiction; it is the plaintiff’s burden to prove it”).

        Generally, a Rule 12(b)(1) motion to dismiss consists of either a facial attack or a factual

attack. Davenport v. Wal-Mart Stores, Inc., No. 14-CV-2124-JAR-JPO, 2014 WL 3361729, at

*1 (D. Kan. July 9, 2014). The Tenth Circuit has explained the difference between the two:

        First, a facial attack on the complaint’s allegations as to subject matter jurisdiction
        questions the sufficiency of the complaint. In reviewing a facial attack on the
        complaint, a district court must accept the allegations in the complaint as true.
        Second, a party may go beyond allegations contained in the complaint and
        challenge the facts upon which subject matter jurisdiction depends. When
        reviewing a factual attack on subject matter jurisdiction, a district court may not
        presume the truthfulness of the complaint’s factual allegations. A court has wide
        discretion to allow affidavits, other documents, and a limited evidentiary hearing to
        resolve disputed jurisdictional facts under Rule 12(b)(1).

Holt v. United States, 46 F.3d 1000, 1002–03 (10th Cir. 1995) (citations omitted).




                                                    4
      Case 2:18-cv-02651-DDC-KGG Document 45 Filed 05/08/20 Page 5 of 15




                B.      Rule 12(b)(6)

        Under Rule 12(b)(6), a defendant may move to dismiss for failing to state a claim upon

which relief can be granted. Fed. R. Civ. P. 12(b)(6). When considering a motion to dismiss

under Fed. R. Civ. P. 12(b)(6), the court must assume that the factual allegations in the complaint

are true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). But this requirement does not extend to

every assertion made in the Complaint. The court is “‘not bound to accept as true a legal

conclusion couched as a factual allegation.’” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007)). ‘“Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice”’ to state a claim for relief. Bixler v. Foster, 596 F.3d 751,

756 (10th Cir. 2010) (quoting Ashcroft, 556 U.S. at 678). Also, the complaint’s “[f]actual

allegations must be enough to raise a right to relief above the speculative level.” Twombly, 550

U.S. at 555 (citations omitted).

        To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft,

556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “The

plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S. at 556); see

also Christy Sports, LLC v. Deer Valley Resort Co., Ltd., 555 F.3d 1188, 1192 (10th Cir. 2009)

(“The question is whether, if the allegations are true, it is plausible and not merely possible that

the plaintiff is entitled to relief under the relevant law.” (citation omitted)). Essentially, “the

complaint must give the court reason to believe that this plaintiff has a reasonable likelihood of




                                                   5
     Case 2:18-cv-02651-DDC-KGG Document 45 Filed 05/08/20 Page 6 of 15




mustering factual support for these claims.” Ridge at Red Hawk, LLC v. Schneider, 493 F.3d

1174, 1177 (10th Cir. 2007). This plausibility standard reflects the requirement in Fed. R. Civ.

P. 8 that pleadings must provide defendants with fair notice of the nature of the claims as well as

the grounds upon which each claim rests. See Khalik v. United Air Lines, 671 F.3d 1188, 1191–

92 (10th Cir. 2012); see also Fed. R. Civ. P. 8(a)(1) (providing a complaint must contain “a short

and plain statement of the claim showing that the pleader is entitled to relief”); Ashcroft, 556

U.S. at 678 (explaining Rule 8 “does not require ‘detailed factual allegations,’ but it demands

more than . . . [a] pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the

elements of a cause of action’” which, ‘“will not do”’ (quoting Twombly, 550 U.S. at 555)).

       III.    Analysis

       Defendants move to dismiss all claims asserted against Franklin County, Kansas and

Sheriff Richards in his official capacity. First, Franklin County argues it is not a proper party

and the claims against it should be dismissed for failing to state a claim upon which relief can be

granted. Second, Sheriff Richards argues he is entitled to Eleventh Amendment immunity and

the 42 U.S.C. § 1983 claim against him should be dismissed for lack of subject matter

jurisdiction and failing to state a claim upon which relief can be granted. Third, defendants

argue the court lacks subject matter jurisdiction over the state tort claims asserted against

Franklin County and Sheriff Richards because plaintiff did not provide the notice required by

Kansas law. The court addresses each argument, in turn, below. As the court explains, plaintiff

concedes dismissal on these grounds is appropriate. See Doc. 39.

               A.      Franklin County as a Defendant

       First, defendants contend that Franklin County, Kansas is not a proper party, and even if

plaintiff amended his Complaint to name the proper party—the Board of County Commissioners




                                                  6
     Case 2:18-cv-02651-DDC-KGG Document 45 Filed 05/08/20 Page 7 of 15




of the County of Franklin—amendment would prove futile. Doc. 33 at 6–7. They thus contend

the court should dismiss the claims against Franklin County for failing to state a claim upon

which relief can be granted. Plaintiff concedes dismissal of Franklin County is appropriate.

Doc. 39 at 4.

       Indeed, “Kansas law provides that an action against a county shall name the Board of

County Commissioners” rather than the county. Harris v. City of Wichita, Sedgwick Cty., Kan.,

862 F. Supp. 287, 292 (D. Kan. 1994) (explaining Sedgwick County was not a proper defendant

and claims against it should be dismissed) (citing Kan. Stat. Ann. § 19-105); see also Schwab v.

Kansas, No. 16-CV-4033-DDC-KGS, 2017 WL 2831508, at *13 (D. Kan. June 30, 2017)

(explaining plaintiffs had failed to state a plausible claim against Riley County because it “is not

a legal entity with the capacity to be sued”); Barngrover v. Cty. of Shawnee, No. 02-4021-JAR,

2002 WL 1758914, at *1 (D. Kan. June 10, 2002) (explaining it was improper to name the

County of Shawnee as a defendant and dismissing county under Rule 12(b)(6)). And, “under

Kansas law, the sheriff is an elected official tasked with the hiring, firing, and supervision of

sheriff deputies,” and “the conduct of the sheriff and his subordinates cannot be attributed to the

county commissioners.” Humes v. Cummings, No. 18-2123-DDC-GEB, 2019 WL 1596579, at

*4 (D. Kan. Apr. 15, 2019) (internal quotation marks and citations omitted); see also Wilson v.

Sedgwick Cty. Bd. of Cty. Comm’rs, No. 05-1210-MLB, 2006 WL 2850326, at *3–4 (D. Kan.

Oct. 3, 2006); Lee v. Wyandotte Cty., Kan., 586 F. Supp. 236, 238–39 (D. Kan. 1984). For this

reason and because the court lacks jurisdiction over the state law claims against Franklin County,

as explained below, amendment to sue the proper defendant would prove futile.

       Agreeing with defendants’ arguments for dismissal, plaintiff “seeks leave of this Court to

enter dismissal” of Franklin County under Fed. R. Civ. P. 41(a)(2). Doc. 39 at 4. Rule 41(a)(2)




                                                  7
      Case 2:18-cv-02651-DDC-KGG Document 45 Filed 05/08/20 Page 8 of 15




provides for dismissal “at the plaintiff’s request . . . by court order, on terms that the court

considers proper.” But, except for this reference in plaintiff’s Response, plaintiff hasn’t filed a

motion designed to secure dismissal under Rule 41. The court thus grants defendants’ motion to

dismiss under Rule 12(b)(6).

        Here, the court dismisses only Count II’s § 1983 claim against Franklin County because,

as explained below, the court lacks jurisdiction over the state law tort claims against Franklin

County. “Rule 12(b)(6) dismissals, unless otherwise indicated, constitute a dismissal with

prejudice.” Slocum v. Corp. Express U.S. Inc., 446 F. App’x 957, 960 (10th Cir. 2011)

(emphasis in original) (explaining Rule 12(b)(6) dismissals require the court to evaluate the

substance of the complaint so they constitute adjudications on the merits); see also Lee v.

Pellant, No. 07-4124-JAR, 2008 WL 336751, at *2 (D. Kan. Feb. 4, 2008) (“It is well settled

that dismissal for failure to state a claim is a final judgment on the merits.”). The court thus

dismisses the § 1983 claim against Franklin County with prejudice because defendants have

shown that dismissal on the merits is appropriate under controlling law.

                B.      Eleventh Amendment Immunity for Sheriff Richards

        Second, defendants argue Sheriff Richards is entitled to Eleventh Amendment immunity

on the claims asserted against him in his official capacity. Doc. 33 at 7–8. They contend the

court should dismiss the official capacity claims against Sheriff Richards because the court lacks

subject matter jurisdiction over those claims and because plaintiff has failed to state a claim upon

which relief can be granted. Doc. 41 at 1. “The defense of sovereign immunity is jurisdictional

in nature, depriving courts of subject-matter jurisdiction where applicable.” Normandy

Apartments, Ltd. v. U.S. Dep’t of Hous. & Urban Dev., 554 F.3d 1290, 1295 (10th Cir. 2009).

So, the court considers defendants’ immunity argument under Rule 12(b)(1). See Davis v.




                                                   8
     Case 2:18-cv-02651-DDC-KGG Document 45 Filed 05/08/20 Page 9 of 15




California, No. 17-2125-JAR-JPO, 2017 WL 4758928, at *1 (D. Kan. Oct. 20, 2017) (construing

Rule 12(b)(6) motion seeking dismissal based on sovereign immunity as a Rule 12(b)(1)

motion); Hibben v. Okla. ex rel. Dep’t of Veterans Affairs, No. 16-cv-111-TLW, 2017 WL

1239146, at *4 (N.D. Okla. Mar. 31, 2017) (explaining that though defendants cited Rule

12(b)(6) in their motion, sovereign immunity is a “jurisdictional bar,” but plaintiff’s claim

“should be dismissed regardless of whether it is based on Rule 12(b)(1) or Rule 12(b)(6)”) ; cf.

Ruiz v. McDonnell, 299 F.3d 1173, 1180–82 (10th Cir. 2002) (analyzing whether defendant was

entitled to sovereign immunity under Rule 12(b)(1), but analyzing whether defendant constituted

a “person” within the meaning of § 1983 under Rule 12(b)(6)).

       Plaintiff agrees with defendant’s Eleventh Amendment immunity argument as it applies

to “Sheriff Richards in his official capacity only.” Doc. 39 at 4. But, plaintiff clarifies that, to

the extent defendants argue that the court should dismiss his claims against Sheriff Richards “in

his personal/individual capacity,” plaintiff disagrees. Id. Plaintiff argues that “Sheriff Richards

should remain as a defendant in his personal/individual capacity.” Id. Defendants’ Reply

explicitly confirms that they move for dismissal only of the official capacity claims against

Sheriff Richards. Doc. 41 at 1. Indeed, Sheriff Richards separately has filed an Answer to the

Complaint for the individual capacity claims against him. See Doc. 31.

       Because plaintiff does not contest defendants’ argument that Sheriff Richards in his

official capacity is entitled to Eleventh Amendment immunity, the court grants defendants’

motion to dismiss on this basis. The court is mindful that different judges in this district have

reached differing conclusions whether a sheriff is entitled to Eleventh Amendment immunity.

Compare Arnold v. City of Olathe, Kan., 413 F. Supp. 3d 1087, 1109 (D. Kan. 2019) (Murguia,

J.) (holding sheriff was entitled to Eleventh Amendment immunity), and Waterman v. Tippie,




                                                  9
     Case 2:18-cv-02651-DDC-KGG Document 45 Filed 05/08/20 Page 10 of 15




No. 18-3295-JTM, 2019 WL 2924997, at *1 (D. Kan. July 8, 2019) (dismissing official capacity

claims based on Eleventh Amendment immunity and noting that “[t]he Tenth Circuit and this

court have concluded that Kansas Sheriffs are state officers for Eleventh Amendment purposes”),

and Kellogg v. Coleman, No. 18-1061-JTM, 2019 WL 2207954, at *10–11 (D. Kan. May 22,

2019) (rejecting plaintiff’s argument that sheriffs in Kansas are not considered arms of the state

entitled to Eleventh Amendment immunity), and Myers v. Brewer, No. 17-2682, 2018 WL

3145401, at *5–6 (D. Kan. June 27, 2018) (Murguia, J.) (discussing split within the district and

holding Kansas sheriffs are immune under the Eleventh Amendment for official capacity claims

against them),3 with Manley v. Bellendir, No. 6:18-cv-1220, 2019 WL 3430563, at *2–4 (D. Kan.

July 30, 2019) (Melgren, J.) (discussing split within the district and holding sheriffs actions were

not entitled to Eleventh Amendment immunity), and Estate of Holmes v. Somers, 387 F. Supp.

3d 1233, 1257–61 (D. Kan. 2019) (Broomes, J.) (recognizing that “most decisions” from our

district court “favor a finding of immunity” for Kansas sheriffs, but holding to the contrary and

concluding sheriffs are arms of the county, not the state), and Reyes v. Bd. of Cty. Comm’rs of

Sedgwick Cty., Kan., No. 07-CV-2192-KHV, 2008 WL 2704160, at *7–9 (D. Kan. July 3, 2008)

(analyzing whether sheriff was an officer of the county or a state official and holding sheriff was

acting “as an arm of the county” and was “not entitled to Eleventh Amendment immunity”).




3
         Courts concluding sovereign immunity exists often cite Hunter v. Young, 238 F. App’x 336 (10th
Cir. 2007). In Hunter, the plaintiff asserted a § 1983 claim against a sheriff’s officer at the Wyandotte
County Detention Center, claiming the officer used excessive force during an altercation. Id. at 336–37.
The district court had held “that the Eleventh Amendment barred the official-capacity claim and that
qualified immunity shielded” the officer from the individual-capacity claim. Id. at 337. On appeal, the
plaintiff argued that Kansas had waived its Eleventh Amendment immunity for the official capacity claim
against the sheriff’s officer. Id. at 338. But, the Tenth Circuit disagreed and held Kansas had not waived
its “immunity against § 1983 prisoner claims in the federal courts.” Id. So, the Tenth Circuit concluded
sovereign immunity barred plaintiff’s official capacity §1983 claim against the sheriff’s officer. Id. But,
the Circuit never analyzed arguments whether, in Kansas, a sheriff acts as an arm of the county or as an
arm of the state. Its analysis was confined to whether Kansas had waived its immunity. See id.


                                                    10
     Case 2:18-cv-02651-DDC-KGG Document 45 Filed 05/08/20 Page 11 of 15




Judges analyzing each side of this issue present thoughtful reasons favoring the differing

outcomes. But here, the court need not decide which outcome should apply because plaintiff

concedes dismissal of the official capacity claims is appropriate. See Doc. 39 at 4. Given

plaintiff’s conclusion and lacking the benefit of adversarial briefing, the court declines to analyze

the question in the context of this case.

       In sum, plaintiff does not contest defendants’ argument that Sheriff Richards is entitled to

Eleventh Amendment immunity for the official capacity claims against him. The court thus

dismisses both the § 1983 claim and the state law claims asserted against Sheriff Richards in his

official capacity. See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 121–23 (1984)

(“[N]either pendent jurisdiction nor any other basis of jurisdiction may override the Eleventh

Amendment.”); Arnold, 413 F. Supp. 3d at 1109 (holding sheriff was entitled to Eleventh

Amendment immunity and dismissing all official capacity claims against him, including state

law claims); Shophar v. Kansas, No. 16-CV-4043-DDC-KGS, 2017 WL 1155091, at *5 (D. Kan.

Mar. 28, 2017) (explaining the Kansas Tort Claims Act specifically preserves Eleventh

Amendment immunity from suit in federal court (citing Jones v. Courtney, 466 F. App’x 696,

700–01 (10th Cir. 2012) and Kan. Stat. Ann. § 75-6116(g))). This ruling does not disturb the

claims against Sheriff Richards in his individual capacity. Those remain part of the case.

               C.      State Law Tort Claims

       Finally, defendants argue the court must dismiss the state tort claims—Counts IV, VI,

and VII—asserted against Franklin County and Sheriff Richards because plaintiff failed to

comply with a mandatory notice requirement imposed by Kansas law, leaving the court without

subject matter jurisdiction. Doc. 33 at 3, 8–9. Kan. Stat. Ann. § 12-105b(d) requires a plaintiff

to given written notice to a Kansas municipality—including a county—before bringing a tort




                                                 11
     Case 2:18-cv-02651-DDC-KGG Document 45 Filed 05/08/20 Page 12 of 15




claim against it or its employees. See Kan. Stat. Ann. §§ 12-105a(a), 12-105b(d); see also Cano

v. Denning, No. 12-2217-KHV, 2013 WL 322112, at *8 (D. Kan. Jan. 28, 2013) (dismissing

negligent supervision claim against sheriff and board of commissioners for having failed to

provide required notice); Miller v. Brungardt, 916 F. Supp. 1096, 1099–1101 (D. Kan. 1996)

(explaining Kan. Stat. Ann. § 12-105b(d)’s notice requirement is a condition precedent to filing a

tort claim against a municipality and also against a municipality’s employee if the employee’s

actions occurred within the scope of his employment, and dismissing tort claim against school

district superintendent for failing to provide notice to the district, but holding notice was not

required for claim against vice principal, whose actions were outside scope of his employment).

Section 12-105b(d) directs a party planning to assert such a claim against a municipality or its

employee to file notice “with the clerk or governing body of the municipality.”

       Kansas law recognizes the notice requirement in Kan. Stat Ann. §12-105b(d) as “a

condition precedent to suit against a municipality.” Cano, 2013 WL 322112, at *8 (citing

Tucking v. Bd. of Comm’rs of Jefferson Cty., Kan., 796 P.2d 1055, 1057 (Kan. Ct. App. 1990)).

And, under Fed. R. Civ. P. 9(c), a plaintiff must allege in his Complaint that he has provided the

requisite notice. See Fed. R. Civ. P. 9(c) (explaining that a pleading must “allege generally that

all conditions precedent have occurred or been performed”). Thus, under Kansas law, a court

lacks subject matter jurisdiction over a plaintiff’s tort claims when plaintiff fails to plead that he

has complied with Kan. Stat. Ann. § 12-105b(d). See, e.g., United States ex rel. Coffman v. City

of Leavenworth, Kan., 303 F. Supp. 3d 1101, 1133 (D. Kan. 2018); Coffman v. Hutchinson Cmty.

Coll., No. 17-4070-SAC, 2017 WL 4222981, at *4 (D. Kan. Sept. 22, 2017); Wanjiku v. Johnson

Cty., Kan., 173 F. Supp. 3d 1217, 1236 (D. Kan. 2016).




                                                  12
     Case 2:18-cv-02651-DDC-KGG Document 45 Filed 05/08/20 Page 13 of 15




        Defendants argue that plaintiff never provided the required written notice of his

negligence-based claims and has not pleaded that he satisfied all conditions precedent to suit. At

least part of this argument is true. Plaintiff’s Complaint never alleges that he provided the

requisite notice under Kan. Stat. Ann. § 12–105b(d). And, plaintiff never contends he provided

the required notice in his Response. Cf. Huehl v. Bd. of Cty. Comm’rs of Cty. of Lincoln, 298

P.3d 1139 (Table), No. 107,907, 2013 WL 1729259, at *7 (Kan. Ct. App. Apr. 19, 2013) (noting

it may be appropriate to allow a plaintiff to amend his pleading to allege a condition precedent if

evidence exists the party complied with the required Kan. Stat. Ann. § 12-105b(d) notice before

filing suit despite failing to plead the condition precedent in his petition).

        Plaintiff concedes that his state law claims against Franklin County and Sheriff Richards

should be dismissed. Doc. 39 at 5. The court thus dismisses the tort claims—Counts IV, VI, and

VIII—against Franklin County and Sheriff Richards in his official capacity because the court

lacks subject matter jurisdiction over them.4 See Folkers v. Drill, No. 14-CV-02429-DDC-TJJ,

2015 WL 4598777, at *7 (D. Kan. July 29, 2015) (“The filing of a proper notice is a prerequisite

to the filing of an action in district court and if it is not met the court cannot obtain jurisdiction

over the municipality.” (citations and internal quotation marks omitted)); Blackmon v. U.S.D.

259 Sch. Dist., 769 F. Supp. 2d 1267, 1276 (D. Kan. 2011) (explaining the notice requirement

under Kan. Stat. Ann. § 12-105b is “a mandatory prerequisite for a court to exercise

jurisdiction” over negligence claims asserted against a municipality or its employees);


4
         Plaintiff concedes the court should dismiss the two negligence claims against Sheriff Richards in
Counts IV and VI. See Doc. 39 at 5. And, plaintiff indicates in his Response that he now intends to
assert Count IV’s negligence claim only against defendants Brown, Lasswell, and Darnell. See id.
Plaintiff also recites that he no longer intends to pursue Count VI’s failure to train claim against any
defendant. See id. But, Sheriff Richards only moved to dismiss these claims to the extent asserted
against him in his official capacity. See Doc. 32. And, Sheriff Richards has filed an Answer to these
claims in his individual capacity. See Doc. 31. So, this Order does not dismiss the individual capacity
claims asserted in Counts IV and VI.


                                                    13
     Case 2:18-cv-02651-DDC-KGG Document 45 Filed 05/08/20 Page 14 of 15




Scheideman v. Shawnee Cty. Bd. of Cty. Comm’rs, No. 95-2113-GTV, 1996 WL 89367, at *1 (D.

Kan. Feb. 14, 1996) (explaining court would consider if sheriff was acting within scope of

employment and, if he was, notice was required); Estate of Belden v. Brown Cty., 261 P.3d 943,

974 (Kan. Ct. App. 2011) (explaining for purposes of the Kansas Tort Claims Act that a

municipality includes the sheriffs and their supporting staff as county employees). The court’s

dismissal of these claims is without prejudice. See Humes v. Cummings, No. 18-2213-DDC-

GEB, 2018 WL 4600717, at *4 (D. Kan. Sept. 25, 2018) (explaining a dismissal for lack of

subject matter jurisdiction for plaintiff’s failure to comply with Kan. Stat. Ann. § 12-105b(d)’s

notice requirement should be without prejudice).

       IV.     Conclusion

       For reasons explained, the court grants defendants’ Motion to Dismiss (Doc. 32). The

court dismisses Count II’s § 1983 claim against Franklin County with prejudice because this

entity lacks the capacity to be sued. The court also dismisses all official capacity claims against

Sheriff Richards—Count II (§ 1983 deliberate indifference to medical needs), Count IV (breach

of duty to provide medical attention while in custody), and Count VI (breach of duty to train

officers and/or employees)—without prejudice because, the parties agree, Eleventh Amendment

immunity precludes this court from asserting subject matter jurisdiction against Sheriff Richards

on those claims. And, the court dismisses all state tort claims—Count IV (breach of duty to

provide medical attention while in custody) and Count VI (breach of duty to train officers and/or

employees) against both Sheriff Richards in his official capacity and Franklin County, and Count

VII (breach of duty of Franklin County EMS to provide medical attention) against Franklin

County—without prejudice because the court lacks subject matter jurisdiction where plaintiff has

failed to allege compliance with Kan. Stat. Ann. § 12-105b(d)’s notice requirement. But, Sheriff




                                                14
     Case 2:18-cv-02651-DDC-KGG Document 45 Filed 05/08/20 Page 15 of 15




Richards only has moved to dismiss the official capacity claims against him. So, the claims

asserted against him in his individual capacity remain.

       Finally, because the court dismisses all Counts against defendant Franklin County,

Kansas with this Order, the court directs the Clerk of the Court to terminate defendant Franklin

County, Kansas as a defendant in this action.

       IT IS THEREFORE ORDERED BY THE COURT THAT defendants’ Motion to

Dismiss (Doc. 32) is granted, as set forth in this Order.

       IT IS FURTHER ORDERED THAT the Clerk of the Court is directed to terminate

defendant Franklin County, Kansas as a defendant in this action.

       IT IS SO ORDERED.

       Dated this 8th day of May, 2020, at Kansas City, Kansas.

                                                      s/ Daniel D. Crabtree
                                                      Daniel D. Crabtree
                                                      United States District Judge




                                                 15
